Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on September 28, 2021.  Claims 11 and 13-15 are pending and are rejected for reasons of record.  Claims 1-10 and 12 are cancelled.  Claims 16-20 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marple (US 8,124,274) in view of Dunning et al. (US 4,053,978) and Slezak (US 2004/0058234).

Regarding claim 11, Marple et al. teaches a lithium iron(II)disulfide battery (10, col. 7, line 28; Figure 1) comprising:
A shell (can (12, col. 7, line 29: Figure 7},
A cap (4 or 40, col. 7, lines 30 and 49, Figure 7},
An electrolyte (col. 7, lines 33-35 and col. 17 lines 7-3), and
A cell/ electrode assembly (col. 7, lines 35-48, col. 18 lines 54-59, and col 19, 9- 19): Figure 7), 
Wherein the shell /can 412) is connected with the cap (14/40) to form a closed cavity in which the electrolyte and cell are accommodated (col. 7, lines 26-50; Figure 1), 
Where the shell /can can be made of carbon steel plated with nickel (col. 7, line 65 - col. 8, line 10),
Wherein the cell comprises a positive electrode ring /sheet wound to a ring (20), 2 separator (26), a spacer / gasket (16), a negative electrode hum sheet (18), current collector (22 and not shown), and a steel strip (24 and not shown) (col. 7, lines 26-50, col. lines 6-12, col 9 lines 22-26, and col. 16 lines 54-59: Figure 4), 
Where the negative electrode lithium sheet is set in the positive electrode ring (col 16 lines 54-59: Figure 7), the negative electrode lithium sheet is separated from the positive electrode ring by the separator (col 16 lines 54-59), one side of the current collector is connected with the positive electrode and the other side of the current collector is connected with the cap via the strip (col. 7, lines 36-50 and col. 17, lines 4-8), and the spacer is set between the positive electrode ring and the cap (col 7, lines 29-35: Figure 1} and the negative electrode is connected to the shell (col. 9, lines 5-6 and 13-28), 
Where the positive electrode ring comprises lithium iron(II)disulfide (col 9, lines 29-32), and 
Where the external diameter of the spacer / gasket (16) is greater than an external diameter of the positive electrode ring, but less than an inner diameter of the shell / can (Figure 1),
But fails to teach the negative electrode is connected to the cap via a current collector and strip, fails to teach the positive electrode and shell/can form an interference fit, fails to specifically state the current collector shape, and fails to teach that the positive electrode ring has a circular structure.
While Marple et al. fails to teach that the negative electrode is connected to the cap via a current collector and strip, Marple does state that in some instances the shell/can may be in electrical contact with the cathode (col 8, lines 10-14). Furthermore, it would have been obvious to one of ordinary skilled in the art at the time of filing to have the negative electrode connect to the cap via the current collector and strip and have the positive electrode connect to the shell as an obvious matter of design choice in selecting from the two finite number of possible configurations for anode and cathode connections (cap/shell vs shell/cap) will result in the same predictable result, a functional battery. It has been held that fa claimed invention reads on the prior art except with regard to the position of a component of a device, the invention is unpatentable if switching the position of the component would have not modified the operation of the device (MPEP 2744.04). in itis case, switching the positions of the positive and negative current collectors and strip would not modify the operation of the device, which is to generate power.  
While Marple et al. fails to specifically state the current collector shape, it would have been obvious to one of ordinary skill in the art at the time of filing to make the current collector a grid shape because this is well-known in the art as a matter of design choice.  It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant In re Dailey, 357 F.2d 669, 149 USAID 47 (OCPA 1966).
Modified Marple et al. fails to teach the positive electrode and shell/can form an interference fit and fails to teach that the positive electrode ring has a circular Structure.
Slezak teaches the concept of a battery having cathodes rings inserted into a shell/can where the cathode ring diameter is slightly smaller than the shell/can to facilitate insertion, and is then reformed to force cathode mixture against the can firmly in order to create an interference fit having good physical and electrical contact between the shell/can and the cathode (paragraph 89).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of a battery having a cathode ring diameter be slightly smaller than the shell/can to facilitate insertion and then form an interference fit of Slezak to the battery shell/can and cathode of modified Marple et al. in order to have good physical and electrical contact between the shell/can and the cathode (paragraph 89).  
Modified Marple et al. fails to teach that the positive electrode ring has a circular Structure.
Dunning et al. teaches it is known in the art to make a battery with an iron(I)disulfide electrode in a variety of shapes such as a tube (reads on ring/circular), planar laminate, or jelly-roll (col. 2 lines 40-50 and col. 4 lines 25-28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the electrode shape of modified Marple et al. with a jelly-roll, tube, spiral, or circular shape as taught by Dunning et al. because Dunning et al. teaches these are interchangeable shapes and one would have a reasonable expectation of success in doing so.
Furthermore, it has been held that that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 13, Marple et al. teaches that the shell has a cylindrical structure (col. 7, lines 26-50 and col. 16 lines 54-59; Figure 7).
Regarding claim 14, Marple et al. teaches that the negative lithium sheet (18) is in a cylindrical shape and the spacer / gasket (16) is in an annular sheet shape (col. 7, lines 26-50, col. & lines 22-26, and col 14 lines 54-59; Figure 4).

Regarding clan 15, Marple et al further teaches that:
The positive electrode ring comprises lithium iron(II)disulfide (col. 9, lines 29-32), The separator can be made of polypropylene and/or polyethylene layers (col. 16, lines 41-47), The spacer/ gasket can be made of polypropylene (col 6, lines 34-48), The negative electrode lithium sheet can be pure lithium or lithium alloy (col. 9, Ines 5-12), The electrolyte can comprise lithium salt and 1 3-dixolane (col 19 line 28-col. 20 line 14), and The current collector can be made of aluminum (col 10, lines 10-15).


Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s arguments with regard to the rejections of claims 11 and 13-15, filed on September 28, 2021, have been fully considered and the Examiner’s rejections are withdrawn due to the Applicant’s amendments and arguments. 

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 11 and 13-15, filed on September 28, 2021, have been considered but are moot in the view of the new ground(s) of rejection.  The new grounds of rejection are necessitated by the Applicants amendment and all arguments are directed toward the added feature of requiring the positive electrode ring contacts the shell to form an interference fit, the external diameter of the positive electrode ring is less than the inner diameter of the shell, and the shell being made of stainless steel or nickel carbon steel.


On page 7 of Applicant’s Response Applicants argue that Marple fails to teach a cathode ring and connection via a strip but instead teaches cathodes and anodes wound into a jelly-roll and connected through metal tabs which is a traditional method for realizing an electrical connection.

In response to Applicant’s argument that Marple fails to teach a cathode ring and connection via a strip but instead teaches cathodes and anodes wound into a jelly-roll and connected through metal tabs which is a traditional method for realizing an electrical connection, the Examiner notes that:
A wound electrode in a jelly-roll structure reads on the instant claim limitations “positive electrode ring” (claim  line 7) and “the positive electrode ring has a circular structure” (claim 1 line 16) under broadest reasonable interpretation; and
Regarding Applicant’s argument Marple uses a tab instead of a strip to connect an electrode to the cap, it is unclear exactly how a tab and a strip differ or what structural requirements Applicant intends said strip to have that differ from an electrical tab.  

On page 8 of Applicant’s Response Applicants argue that the Instant invention is an improvement over Marple.

The Examiner respectfully disagrees with Applicant’s argument that the Instant invention is an improvement over Marple because no evidence has been provided to support this argument.
Applicant does not provide evidence in the form of an affidavit or declaration under 37 CFR 1.132 that the volume of an internal cavity within the battery is critical, and does not provide evidence of unexpected results, the claimed values may be held obvious over the prior art (see Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)).  It has been held that “to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range" (In re Hill, 284, F.2d 955, 128 USPQ 197 (CCPA 1960) & MPEP 716.02(d)(II)).  Furthermore, when examples are used to provide proof of unexpected data for a broad claim, the experimental data/parameters must be included in the claim in order to be considered commensurate in scope.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached alternating Mondays-Tuesdays 8am-2pm and alternating Thursdays-Fridays 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.R/               Examiner, Art Unit 1724                                                                                                                                                                                         /MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724